ACCEPTED
                                                                                       05-15-00004-CR
                                                                            FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  5/26/2015 4:51:18 PM
                                                                                            LISA MATZ
                                                                                                CLERK


                                NO. 05-15-00004-CR

STATE OF TEXAS                             §      INTHE                FILED IN
                                                                5th COURT OF APPEALS
                                           §                        DALLAS, TEXAS
vs.                                        §      Fifth COURT   5/26/2015 4:51:18 PM
                                           §                          LISA MATZ
                                                                        Clerk
KARL MULLENS                               §      OFAPPEALS


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Karl Mullens, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 ofthe Texas Rules of Appellate Procedure, and for good

cause shows the following:

       1.    This case is on appeal from the 59th Judicial District Court of

Grayson County, Texas.

      2.     The case below was styled the STATE OF TEXAS vs. Karl Mullens,

and numbered 063112.

      3.     Appellant was convicted of Driving While Intoxicated 3rd or More.

      4.     Appellant was assessed a sentence often years on October 23, 2014.

      5.     Notice of appeal was given on December 31, 2014.




Motion to Extend Time to File Appellant's Brief                               Page 1
      6.     The clerk's record was filed on January 27, 2015; the reporter's record

was filed on March 27, 2015.

      7.     The appellate brief is presently due on May 26, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. June 26, 2015.

      9.     One extension to file the brief has been received in this cause.

       10.   Defendant is currently incarcerated.

       11.   Appellant relies on the following facts as good cause for the requested

extension:

      Appellant Codi Holt's undersigned counsel's home is located in an area

(Grayson County, Texas - Lake Texoma) which has been recently declared a

disaster area due to extensive flooding. The undersigned attorney has been

involved in numerous activities in attempting to save her residence from flood

waters which has now forced the evacuation of her personal property and family

from her home.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.




Motion to Extend Time to File Appellant's Brief                                 Page2
                                         Respectfully submitted,

                                         PAMELA A. MCGRAW, P.C.
                                         208 W. Cherry St.
                                         Sherman, TX 75090
                                         Tel: (903) 868-9490
                                         Fax: (903) 891-1918 /



                                            ~fl?i,~
                                                 ela A. McGraw
                                            State Bar No. 00788018
                                            pamela007mcgraw@yahoo.com
                                            Attorney for Karl Mullens



                          CERTIFICATE OF SERVICE

      This is to certify that on May 26, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Grayson

County, 200 South Crockett, Sherman, Texas 75090, by fax to (903) 892-9933.




Motion to Extend Time to File Appellant's Brief                             Page3
STATE OF TEXAS                             §
                                           §
COUNTY OF GRAYSON                          §


                                     AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Pamela A. McGraw, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                        Pamela A. Mc
                                        Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on                              5   /a.1,, 2015,
to certify which witness my hand and seal of office.


                                                            ft~,.
                                        Notary Public, State of Texas




Motion to Extend Time to File Appellant's Brief                                  Page4